EXHIBIT 10.33

SECURITY AGREEMENT

        This Security Agreement (this “Agreement”) is made as of July 1, 2003,
between Aptimus, Inc., a Washington corporation (“Debtor”), and the individuals
identified on the signature pages hereto (each such individual, a “Secured
Party,” and collectively, the “Secured Parties”).

        Debtor and the Secured Parties are parties to a Convertible Note
Purchase Agreement, dated as of July 1, 2003 (the Convertible Note Purchase
Agreement, as it may be supplemented, amended, restated or otherwise modified
from time to time, being the “Purchase Agreement”), providing for the purchase
of secured notes in the aggregate principal amount of $500,000.00. To induce the
purchasers to enter into the Purchase Agreement and to extend credit thereunder,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Debtor has agreed to grant a security interest to
the purchasers under the Purchase Agreement in the Collateral (as defined below)
as security for the obligations under the Notes (as defined below).

        Debtor and Secured Parties agree as follows:

        1.       Certain Definitions and Rules of Construction.

          (a)       Certain Terms Defined in the UCC-Secured Transactions. As
used in this Agreement, unless otherwise defined in this Agreement, the singular
and plural forms of the terms “accession,” “account,” “account debtor,” “chattel
paper,” “collateral,” “deposit account,” “document,” “equipment,” “fixtures,”
“general intangible,” “goods,” “health-care-insurance receivable,” “instrument,”
“inventory,” “investment property,” “letter-of-credit right,” “payment
intangible,” “proceeds,” “promissory note,” “software” and “supporting
obligation” have the respective meanings assigned to those terms in the
UCC-Secured Transactions.


          (b)       Certain Other Defined Terms. As used in this Agreement, the
following terms have the following meanings, which are equally applicable to
both the singular and plural forms of those terms:


          “Collateral”has the meaning assigned to that term in Section 2.


          “Debtor”has the meaning assigned to that term in the initial paragraph
in this Agreement.


          “Event of Default” means any event listed or otherwise described in
Section 5 of the Purchase Agreement.


          “Notes”means the convertible secured promissory notes issued in
accordance with the terms of the Purchase Agreement.


          “Obligations”means, with respect to each Secured Party, all
indebtedness,


-1-

--------------------------------------------------------------------------------

  obligations and liabilities of Debtor under the Notes and the Purchase
Agreement, including, but not limited to, the payment of all obligations to such
Secured Party now or hereafter existing under the Notes, whether direct, or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, and expenses.


          “Person”means an individual, a corporation, a business trust, an
estate, a trust, a partnership, a limited liability company, an association, a
joint venture, a government, a governmental subdivision, agency or
instrumentality, a public corporation, or any other legal or commercial entity.


          “Purchase Agreement” has the meaning assigned to that term in the
initial paragraphs in this Agreement.


          “Purchaser”has the meaning assigned to that term in the Purchase
Agreement.


          “Secured Parties” has the meaning assigned to that term in the initial
paragraph in this Agreement.


          “UCC -Secured Transactions” means the Uniform Commercial Code-Secured
Transactions in effect in the state of Washington, as amended from time to time.


          (c)       Certain Rules of Construction. The headings of the Sections,
subsections, paragraphs and other divisions of this Agreement are included for
convenience of reference only, and are not to limit or affect in any way the
construction or interpretation of any terms, conditions or other provisions of
this Agreement. References in this Agreement to Sections are references to the
Sections of this Agreement unless otherwise specified.


        2.       Creation of Security Interest. As security for the payment and
performance of the Obligations, Debtor grants to and creates in favor of the
Secured Parties a security interest in all of Debtor’s right, title and interest
in, to and under the following personal property and fixtures (collectively, the
“Collateral”), wherever located and whether now or in the future owned,
existing, arising or acquired:

          (a)        accounts receivable;


          (b)        chattel paper;


          (c)        deposit accounts;


          (d)        documents;


-2-

--------------------------------------------------------------------------------

          (e)        equipment;


          (f)        fixtures;


          (g)        general intangibles, including payment intangibles,
software and things in action;


          (h)        goods;


          (i)        instruments, including promissory notes;


          (j)        inventory;


          (k)        investment property;


          (l)        letter-of-credit rights;


          (m)       supporting obligations;


          (n)        other personal property, including without limitation,
intellectual property in the form of issued patents, provisional and
nonprovisional patent applications and trade secrets; and


          (o)        proceeds of the collateral described in this Section 2.


        3.       Authorization to File Financing Statements. Promptly and in no
event more than ten (10) business days from the date of the initial payment of
funds by any Purchaser to Debtor under a Note, Debtor shall on behalf of the
Secured Parties file initial financing statements, and amendments of financing
statements, covering the Collateral and any property that becomes collateral as
identifiable proceeds of the Collateral.

        4.       Inspection. Secured Parties may inspect any of the Collateral
at any time upon reasonable notice to Debtor.

        5.       Risk of Loss. Debtor has the risk of loss of the Collateral.

        6.       No Collection Obligation. Secured Parties have no duty to
collect any income that accrues on any of the Collateral or to preserve any
rights relating to any of the Collateral.

        7.       Encumbrance of Collateral. Except for the creation and grant of
the security interest under this Agreement, as created by law in the ordinary
course of business, or to the extent required by any bank, financial
institution, or other lender and any successors and assigns thereof providing a
loan or credit to Debtor (each a “Bank” and together the “Banks”), Debtor will
not, and the Secured Parties do not authorize Debtor to, create or grant any
lien on or security interest in, any of the Collateral. The Secured Parties
shall enter into a subordination agreement as may reasonably be requested by any
such Bank or Banks acknowledging that the

-3-

--------------------------------------------------------------------------------

Notes and the lien of the security interest herein created shall be subordinate
and junior in right of payment to all such indebtedness, subject to the
limitation set forth in Sections 7 and 8(c)(i) of the Purchase Agreement.

        8.       Representations and Warranties. Debtor represents and warrants
to Secured Parties that:

          (a)       Rights in Collateral. Debtor has rights in, and the power to
transfer, the Collateral. Debtor’s right, title and interest in and to the
Collateral is free of all adverse claims, liens, security interests and
restrictions on transfer or pledge, other than the security interests and
restrictions created under, or set forth in, this Agreement, the Purchase
Agreement and its schedules and the other Transaction Documents referred to in
the Purchase Agreement.


          (b)       Location of Collateral. All of the Collateral comprising
equipment and goods is located in the states of Washington and California.


          (c)       Jurisdiction of Organization of Debtor. Debtor’s
jurisdiction of organization is the state of Washington. Debtor is a corporation
incorporated under the laws of the state of Washington.


          (d)       Name of Debtor. The name of Debtor indicated on the public
record of the state of Washington that shows Debtor to have been organized is
Aptimus, Inc.


          (e)       Mailing Address for Debtor. A mailing address for Debtor is
95 South Jackson Street, Suite 300, Seattle, WA 98104.


          (f)       No Conditions. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.


        9.       Certain Covenants. Until all of the Obligations are paid in
full, Debtor:

          (a)        will not change its jurisdiction of organization from the
state of Washington;


          (b)        will preserve its existence as a corporation under the laws
of the state of Washington;


          (c)        will not change its name without giving at least thirty
days prior notice of the proposed change to the Secured Parties;


          (d)        will take all actions necessary to prevent , and will take
no actions to intentionally cause, directly or indirectly, the breach of any
representation, warranty, covenant or agreement contained in the Purchase
Agreement; and


          (e)        will maintain insurance with creditworthy insurance
companies covering


-4-

--------------------------------------------------------------------------------

  the replacement cost of the Collateral, such replacement cost being deemed to
be the amount required to replace such Collateral with equipment of like kind
and quality, equivalent to the actual cash value, minus physical depreciation
(fair wear and tear) and obsolescence of such Collateral, and will cause the
Secured Parties to be named as “additional insureds” under such insurance.
Debtor shall provide Secured Parties with evidence of such insurance upon
request.


        10.       Secured Parties’ Duties. If Debtor fails to perform any of its
obligations under this Agreement, then the Secured Parties, individually or
collectively, may (but are not obligated to) perform or cause performance of
such obligations and, pursuant to Section 15, Debtor will pay the expenses
incurred by the Secured Parties in connection with such performance. The powers
conferred on the Secured Parties under this Agreement are solely to protect
Secured Parties’ interest in the Collateral and do not impose any duty upon
Secured Parties to exercise any such powers. Except for the safe custody of any
of the Collateral in the Secured Parties’, or any of them, possession and the
accounting for moneys actually received by the Secured Parties, or any of them,
under this Agreement, the holding of such sums in trust on behalf of all Secured
Parties, and the distribution of such sums to the Secured Parties pro rata based
on each such Secured Party’s relative principal loan amount, the Secured Parties
have no duty as to any of the Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any of the Collateral. A Secured Party will be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in the
possession of such Secured Party if such Collateral is accorded treatment
substantially equal to that which such Secured Party accords its own property.

        11.       Events of Default. An Event of Default shall be as defined in
Section 1 hereof, and Article 5 of the Purchase Agreement is incorporated herein
by reference.

        12.       Certain Remedies. Upon, and at any time after, the occurrence
or existence of any Event of Default, in addition to other rights and remedies
provided for in this Agreement and the Purchase Agreement or otherwise available
to the Secured parties by agreement, at law, in equity or otherwise, the Secured
Parties may (a) take possession of the Collateral, (b) render equipment
unusable, (c) require Debtor to, and Debtor will at its own cost and expense and
immediately upon request of the Secured Parties, assemble all or any part of the
Collateral as directed by the Secured Parties and make such Collateral available
to the Secured Parties at a place designated by the Secured Parties which is
reasonably convenient to both Debtor and the Secured Parties, (d) sell, lease,
license or otherwise dispose of any or all of the Collateral in its present
condition or following any commercially reasonable preparation or processing, by
public or private proceedings, by one or more contracts, as a unit or in
parcels, at any time and place, for cash, on credit or for future delivery, and
on any other commercially reasonable terms, and (e) exercise in respect of the
Collateral all other rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in the state of Washington, whether or not
such Uniform Commercial Code applies to the affected Collateral. Debtor agrees
that, to the extent notification of disposition of any of the Collateral is at
any time required by law, a notification of disposition is sent within a
reasonable time before the disposition if the notification is sent to Debtor
after the occurrence or existence of any Event of Default and ten days or more
before the earliest time of disposition set forth in the notification. The
Secured Parties will not be obligated

-5-

--------------------------------------------------------------------------------

to make any sale, lease, license or other disposition of any or all of the
Collateral regardless of notification of disposition having been given. The
Secured Parties may adjourn any public or private sale, lease or other
disposition from time to time by announcement at the time and place fixed for
such sale, lease or other disposition, and such sale, lease or other
disposition, without further notice, may be made at the time and place to which
it was so adjourned. The Secured Parties have no obligation to prepare or
process any of the Collateral for sale, lease, license or other disposition.

        13.       Priority; Amendments; Waivers. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Debtor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by not less than a seventy-one percent (71%) majority of the Secured
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
any amendment or waiver that is not equally applicable to all Secured Parties or
is in any way discriminatory to any Secured Party shall require the agreement of
such Secured Party. No failure on the part of any Secured Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver of such
right, nor shall any single or partial exercise of such right preclude any other
or further exercise of such right or the exercise of any other right.

        14.       Indemnity. Debtor will indemnify, defend and hold harmless the
Secured Parties from and against any and all claims, losses and liabilities
(including, but not limited to, reasonable fees, costs, expenses and
disbursements of attorneys) arising from or by reason of this Agreement
(including, but not limited to, enforcement of this Agreement), except claims,
losses or liabilities resulting from the gross negligence or willful misconduct
of a Secured Party .

        15.       Costs and Expenses. Debtor will pay to the Secured Parties on
demand the reasonable costs and expenses (including, but not limited to,
reasonable fees, costs, expenses and disbursements of accountants, attorneys and
other professional advisors) incurred by the Secured Parties in connection with
any of (a) retaking the Collateral, holding the Collateral, preparing for
disposition of the Collateral, processing the Collateral, and disposing of the
Collateral, (b) the exercise or enforcement of any of the rights and remedies of
the Secured Parties under this Agreement and (c) any Event of Default.

        16.       Counterparts. This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which counterparts when so executed will be deemed to be
an original and all of which counterparts taken together will constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement via telephone facsimile transmission will be effective as
delivery of a manually executed counterpart of this Agreement.

        17.       Severability. Any term, condition or other provision of this
Agreement that is prohibited or unenforceable in any jurisdiction will be
ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without affecting the validity or enforceability of such term,
condition or provision in any other jurisdiction and without invalidating the
remaining

-6-

--------------------------------------------------------------------------------

terms, conditions and other provisions of this Agreement.

        18.       Continuing Interest; Binding Effect. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the payment in full of the Obligations, (b) be
binding upon the Debtor, its successors and assigns, and (c) inureto the benefit
of, and is enforceable by, each of the Secured Parties and their successors,
transferees and assigns.

        19.       Governing Law. This Agreement is governed by, and is to be
construed in all respects in accordance with, the laws of the state of
Washington, without reference to conflict-of-laws or choice-of-law rules that
would direct the general application of the laws of another jurisdiction, except
to the extent that the validity or perfection of the security interest under
this Agreement, or remedies under this Agreement, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the state of
Washington.

        20.       Oral Agreements Unenforceable. ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

        22.       Arbitration. Any claim or dispute under this Agreement will be
determined by arbitration in accordance with the arbitration provisions of the
Purchase Agreement..

        IN WITNESS WHEREOF, Debtor and the Secured Parties have caused this
Agreement to be executed by their respective authorized officers or
representatives, as of the date first above written.

APTIMUS, INC         By:___________________________________  
Title:________________________________         SECURED PARTY: SECURED PARTY:   
SF TECH JV TIMOTHY C. CHOATE       By:____________________________________
_____________________________________ Its:___________________________________  

-7-

--------------------------------------------------------------------------------

SECURED PARTY: SECURED PARTY:    ROBERT W. WRUBEL MAURA O'NEILL      
_____________________________________ _____________________________________   
   SECURED PARTY: SECURED PARTY:    FRED FELKER IRA JOHN STEUART      
_____________________________________ _____________________________________   
   SECURED PARTY: SECURED PARTY:    MARIAN L. FELKER IRA [name]      
_____________________________________ _____________________________________












-8-